UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       
                       Before the Court Sitting En Banc
                                       
                            UNITED STATES, Appellee
                                      v.
                          Specialist BENNIE B. GOGUE
                         United States Army, Appellant
                                       
                                 ARMY 20050650
                                       
                     7th Infantry Division and Fort Carson
                        Donna M. Wright, Military Judge
                  Colonel Kent R. Meyer, Staff Judge Advocate
                                       
For Appellant:  Lieutenant Colonel Kirsten V.C. Brunson, JA; Major Charles A. Kuhfahl, Jr., JA; Captain Danyele M. Jordan, JA (on brief); Major Fansu Ku, JA; Captain Eugene Ham, JA.
For Appellee:  Colonel John W. Miller II, JA; Lieutenant Colonel Michele B. Shields, JA; Major William J. Nelson, JA; Lieutenant Colonel Anthony P. Nicastro, JA, USAR (on brief); Lieutenant Colonel Francis C. Kiley, JA.
                                       
                                10 October 2008
                                       
                       ---------------------------------
                              SUMMARY DISPOSITION
                       --------------------------------
                                       
Per Curiam:
	In accordance with the directive of our superior court, United States v. Gogue, __ M.J. __, No. 07-0826/AR (C.A.A.F. Oct. 7, 2008) (order), appellant is granted eighty-nine (89) additional days credit against his sentence to confinement.  All rights, privileges, and property, of which appellant has been deprived by virtue of that portion of his sentence set aside by this decision are restored.  See Articles 58b(c) and 75(a), Uniform Code of Military Justice, 10 U.S.C. §§ 858b(c) and 875(a).
	On consideration of the entire record, including those matters personally submitted by appellant, we hold the findings of guilty and the remaining sentence as approved by the convening authority are correct in law and fact.  Accordingly, those findings of guilty and the sentence are AFFIRMED.

FOR THE COURT:
MALCOLM H. SQUIRES, JR.
						Clerk of Court